Citation Nr: 1044263	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased evaluation for lumbar 
myositis, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial increased evaluation for cervical 
herniated nucleus pulposus, C6-C7, cervical and dorsal myositis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial increased evaluation for left knee 
meniscal tear, status post arthroscopic surgery, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 
with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, wherein the RO granted service connection for, left knee 
meniscal tear, status post arthroscopic surgery and assigned a 10 
percent evaluation effective August 11, 2002, cervical herniated 
nucleus pulposus C6-C7; cervical and dorsal myositis and assigned 
a 20 percent evaluation effective August 11, 2002, and lumbar 
myositis and assigned a 20 percent evaluation effective August 
11, 2002.  By rating decision dated in May 2004 the RO increased 
the evaluation for left knee meniscal tear, status post 
arthroscopic surgery to 20 percent effective August 11, 2002.  By 
rating decision dated in July 2009 the AMC increased the 
evaluation for lumbar myositis to 40 percent effective August 11, 
2002.  As the maximum available benefit had not been awarded in 
this case the claims remained in controversy.  See AB v. Brown, 6 
Vet. App. 35, 38 (1992). 

This matter was before the Board in April 2006, at which time the 
Board remanded it for further development.  The case has been 
returned to the Board for further appellate consideration.

In his July 2004 Substantive Appeal the Veteran reported 
that his service-connected left knee disability was 
affecting his right knee and his ability to walk.  He also 
noted that his medical condition was causing him problems 
with nerves and anxiety.  The Board construes these 
statements by the Veteran as claims for service connection 
for a right knee disability and an acquired psychiatric 
disorder, both as secondary to the service-connected left 
knee disability.  These matters are not currently before 
the Board and are REFERRED to the RO for appropriate 
action.  

The issues of entitlement to an initial increased evaluation for 
cervical herniated nucleus pulposus, C6-C7, cervical and dorsal 
myositis, currently evaluated as 20 percent disabling, and 
entitlement to an initial increased evaluation for left knee 
meniscal tear, status post arthroscopic surgery, currently 
evaluated as 20 percent disabling are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar myositis, is productive of 
limitation of range of motion; without objective findings of 
ankylosis of the thoracolumbar spine or incapacitating episodes 
of at least 6 weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbar 
myositis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection for lumbar myositis.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
folder, and all identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist have 
been met.

II.  Increased Evaluation Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some 
of the Veteran's claims on appeal, where the appeal arises from 
the original assignment of a disability evaluation following an 
award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time 
with consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R.  §§ 4.40, 
4.45 (2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range of motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran is currently assigned a 40 percent disability 
evaluation for lumbar myositis under Diagnostic Code 5237.  In a 
September 2009 written statement the Veteran contends that his 
service-connected disability has worsened considerably and 
therefore warrants an evaluation greater than the 40 currently 
assigned.

Spinal disabilities are primarily evaluated under the General 
rating Formula for Diseases and Injuries of the Spine (rating 
formula).  See 38 C.F.R. § 4.71a.  Under the rating formula, a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2010).  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) (See also Plate 
V) For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Note (4):  Round each range of 
motion measurement to the  nearest five degrees.  Note (5):  For 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the  
general rating formula (which provides the criteria for  rating 
orthopedic disability, and authorizes separate  evaluations of 
its chronic orthopedic and neurologic  manifestations), whichever 
method results in the higher  evaluation when all disabilities 
are combined under 38 C.F.R.  § 4.25.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than six 
weeks, during the past 12  months.  A maximum, 60 percent rating 
is warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a,  Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide that, 
when evaluating on the basis of chronic manifestations, VA should 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic code or 
codes.  Where intervertebral disc syndrome is present in more 
than one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on  
the basis of chronic orthopedic and neurological manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In general, the rating criteria take into account pain and other 
symptoms.  Therefore, an evaluation based on pain alone would not 
be appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurological sections 
of the rating schedule.  38 C.F.R.  § 4.71a, Diagnostic Codes 
5235-5243 (2010); 68 Fed. Reg. 51,455 (Aug. 22, 2002).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

In order to warrant an evaluation greater than 40 percent for 
lumbar myositis under the rating formula for diseases and 
injuries of the spine, specifically Diagnostic Codes 5237 or 
5243(formula for rating intervertebral disc syndrome based on 
incapacitating episodes) the Veteran's lumbar spine disability 
must be demonstrated by unfavorable ankylosis of the entire 
thoracolumbar spine, or the entire spine, or a showing of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest of at least six weeks during the past twelve 
months prescribed by a physician and treatment by a physician.  
In this case, such is not shown in the record.  The medical 
evidence shows that on VA examination in May 2003 the Veteran had 
subjective complaints of low back muscle pain as a result of 
injuries sustained in an August 2002 motor vehicle accident.  At 
the time of the accident his military status was inactive duty 
for training in the Army Reserve.  At the time of the examination 
he also complained of left lower extremity numbness and decreased 
range of motion of the low back.  The Veteran described his 
functional limitations associated with his low back as needing 
assistance to dress "lowers" occasionally.  He reported that he 
worked with the Army as a civilian and had been assigned to light 
duty and had had frequent absences due to physical therapy, 
medical appointments or secondary to pain in the back and neck or 
knee.  

On range of motion testing of the lumbar spine flexion was to 70 
degrees, extension to 10 degrees, and lateral bending, right and 
left was to 20 degrees.  The examiner noted that range of motion 
was not affected by factors other than spinal injury or disease, 
such as the Veteran's body habitus.  Painful motion during 
flexion of the lumbar spine was from 30 to 70 degrees.  There was 
increased pain with repetitive motion, but no weakness or lack of 
endurance or fatigue.  Spasms of the lumbar paravertebral muscles 
were noted.  On neurological examination pinprick and light touch 
were intact for the lower extremities.  There was no atrophy of 
the lower extremities and no abnormal tone.  Manual muscle 
strength was 5/5 for L1-S1.  Deep tendon reflexes were present 
and equal in the lower extremities.  A rectal examination was 
deferred.  Straight leg raise test and Lasegue's test were 
negative.  There were no bladder problems noted.  There were no 
findings of intervertebral disc syndrome.  Following the 
examination and testing the examiner diagnosed lumbar myositis.

A separate VA neurological examination was conducted in May 2003.  
The examination report reveals a medical history of the Veteran 
being rear-ended in August 2002 and sustained neck, back and knee 
injuries.  Examination showed the Veteran had normal speech 
without aphasia or dysarthria.  There was no agnosia or apraxia.  
The Veteran's gait was slow and short paced, with mild limping on 
the right; he used a walking cane.  There was no involuntary 
movement or atrophy.  The tone was normal in all extremities.  
The sensory examination was normal in all four modalities 
including pain, touch, position, and vibration sense.  Deep 
tendon reflexes were normal in a +1 rating in all extremities and 
there were no pathological reflexes.  The examiner made no 
diagnosis or assessment with regard to the lumbar spine.

On VA examination in March 2007 the Veteran reported pain located 
at the paravertebral muscles of the lumbosacral spine that was 
non-radiating.  He stated that the duration of the pain was six 
to eight hours and was characterized as being "stabbing in 
fashion."  He reported flare-ups of pain with a severity of 9/10 
that occur at least three or four times per month with a duration 
of three to four hours.  Flare-ups are precipitated by prolonged 
standing and overhead activities.  He denied any additional 
limitation of motion.  He also denied weight loss, fever, 
malaise, bladder complaints, or bowel complaints.  The examiner 
noted that the Veteran was able to ambulate for ten to forty 
minutes.  He was independent in self-care and activities of daily 
living.  He was also employed with the Army Reserve, with 
accommodations made due to his low back pain.  

Range of motion testing of the thoracolumbar spine showed forward 
flexion from zero to 30 degrees, painful from 30 to zero degrees 
with the functional loss of 60 degrees due to pain.  Extension 
was from zero to 15 degrees, painful from zero to 15 degrees with 
the functional loss of 15 degrees due to pain.  Left lateral 
flexion and right lateral flexion was from zero to 20 degrees, 
painful in the last 10 degrees with the functional loss of 10 
degrees due to pain.  Left lateral rotation and right lateral 
rotation was from zero to 20 degrees, painful in the last 10 
degrees with the functional loss of 10 degrees due to pain.  The 
Veteran performed repetitive flexion of the thoracolumbar without 
any evidence of weakness, fatigue or further functional loss.  
There was no abnormal kyphosis or scoliosis of the thoracolumbar.  
There was however evidence of reversed lordosis at the 
thoracolumbar spine.  Neurological examination was intact to 
pinprick in the upper and lower extremities.  The motor 
examination did not show any atrophy in the lower extremities.  
It showed normal tone and strength of 5/5 in the lower 
extremities.  Deep tendon reflexes were +2 and symmetrical in the 
lower extremities.  Lasegue's sign was negative.  For 
intervertebral disc syndrome, the examiner noted that the Veteran 
denied any onset or any intervertebral disc syndrome affecting 
him due to lumbosacral problems during the last year.  Following 
examination and testing, the examiner diagnosed lumbosacral 
strain myositis.

VA outpatient progress notes dated in April 2007 show range of 
motion of the musculoskeletal intact, muscle tone was noted as 
adequate and there were no deformities noted.  It was noted that 
there was diffused tenderness at palpation over the back area.  
Neurologic evaluation revealed no gross motor and sensory 
deficit.  The assessment was chronic back pain secondary to back 
traumas due to car accident. An October 2008 VA outpatient 
progress note shows range of motion of the musculoskeletal 
intact, muscle tone adequate and no deformities.  No gross motor 
and sensory deficit were reported.  The assessment was chronic 
back pain secondary to back traumas due to car accident.

In light of the medical evidence presented in this case, an 
initial evaluation greater than 40 percent for lumbar myositis is 
not warranted under the rating formula, Diagnostic Code 5237.  
The evidence does not show objective findings of unfavorable 
ankylosis of the entire thoracolumbar spine, which is required 
for the next higher rating of 50 percent.  Thus, a 50 percent 
disability rating is not warranted for the Veteran's lumbar spine 
disability.  

With regard to an evaluation greater than 40 percent for lumbar 
myositis under Diagnostic Code 5243, for intervertebral disc 
syndrome, VA medical examinations and treatment records do not 
reflect the Veteran has intervertebral disc syndrome nor 
incurrence of incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months due to his service-
connected lumbar spine disability.  Thus, a 60 percent disability 
rating is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  
While the Veteran did mention that he had had frequent absences 
due to physical therapy, medical appointments or secondary to 
pain in the back and neck or knee, this does not equate to 
incapacitating episodes as defined in VA regulations (no findings 
of bed rest of 6 or more weeks prescribed by a physician).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

In addition, the Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. §§ 
4.10, 4.40, 4.45 would warrant a higher evaluation in this case, 
and find it does not.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  It is not disputed that the Veteran has pain on motion, 
but the Board finds that the currently assigned 40 percent 
disability rating adequately compensates him for his pain and 
functional loss as a result of his service-connected disability 
(and in fact it is the highest schedular rating for limitation of 
motion of the thoracolumbar spine).  With regard to a separate 
rating for neurologic manifestations, though the Veteran has 
complained of lower extremity numbness, the Board notes that 
neurological evaluations in 2003 and 2007 were normal; and there 
is no persuasive evidence of objective neurologic manifestations 
associated with the service-connected lumbar myositis which would 
require a separate compensable rating.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with the lumbar myositis is severe.

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
lumbar myositis is fully contemplated by the rating criteria.  
There is nothing exceptional about the Veteran's service-
connected disability.  The degree of disability exhibited is 
contemplated by the rating schedule.  Thus, the Board finds that 
the threshold test is not met for referral for extraschedular 
consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 
111 (2008).

The Board has considered whether the Veteran is entitled to 
staged ratings.  Hart, 21 Vet. App. 505.  The Veteran's service- 
connected lumbar myositis has not been shown to be more than 40 
percent disabling during the appeal period, therefore, he is not 
entitled to a staged rating.

In summary, for the reasons and bases expressed above, the Board 
has concluded that an initial evaluation in excess of 40 percent 
is not warranted for the Veteran's service-connected lumbar 
myositis.  Accordingly, the benefit sought on appeal is denied. 


ORDER

Entitlement to an increased evaluation in excess of 40 percent 
for lumbar myositis is denied.


REMAND

Evidence of record reflects that the Veteran was performing 
inactive duty for training (IDT) when he was injured in a motor 
vehicle accident (MVA) in August 2002.  The Veteran suffered 
injuries to his spine and left knee.  An investigation by the 
Veteran's Reserve unit determined that the injuries were suffered 
during a period of IDT and in the line of duty.  

The Veteran was granted service connection for disabilities of 
his cervical spine and left knee in October 2003.  The last VA 
examinations of record are dated in November 2006 for the left 
knee and March 2007 for the cervical spine.  The latest treatment 
records of record, in this case VA outpatient records, are dated 
as of May 2008 and are not adequate for rating the Veteran's 
service connected disabilities of the cervical spine and left 
knee.

In a September 2009 statement in support of his claims, the 
Veteran asserts that his cervical spine and left knee have 
worsened considerably and he needs constant treatment and 
medication.  New examinations are required to provide current 
assessments of the Veteran's level of disability for his service-
connected cervical spine and left knee disabilities.

The Board notes that the Veteran suffered injuries to his left 
hip in a MVA, unrelated to his military service, in February 
2002.  There is x-ray evidence of a comminuted fracture through 
the left acetabulum, with medial displacement of the left femoral 
head, as of February 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded orthopedic 
and neurologic examinations to determine the 
current severity of his cervical herniated 
nucleus pulposus, C6-C7, cervical and dorsal 
myositis, and left knee meniscal tear, status 
post arthroscopic surgery.  It is imperative 
that the claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  All indicated studies, 
including X-rays, should be performed.  

The examiner should undertake range of motion 
studies of the left knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of any 
pain.  Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  If this is 
not possible, the examiner should so state.  
The examiner should also express an opinion 
concerning whether there would be additional 
limits of functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.  
If this is not possible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the degree of severity of 
any instability or subluxation of the knee.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  The examiner should comment on the 
presence of any severe painful motion or 
weakness in the knees.

The examination of the cervical spine should 
include range of motion studies.  With regard 
to range of motion testing, the examiner 
should report at what point (in degrees) that 
pain is elicited as well as whether there is 
any other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic manifestations, 
to include, but not limited to, radiating 
pain into an extremity.  

The examiner should comment on the impact his 
service-connected cervical herniated nucleus 
pulposus, C6-C7, cervical and dorsal 
myositis, and left knee meniscal tear, status 
post arthroscopic surgery has on his ability 
to work.  The examiner should attempt to 
distinguish the impairment related to his 
service-connected disabilities and other 
nonservice-connected disabilities.  The 
examiner should provide supporting rationale 
for this opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the increased rating issues, to 
include consideration of 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


